FILED
                            NOT FOR PUBLICATION                            MAR 20 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO A. WILLIAMS,                               No. 14-16188

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01687-LKK-AC

  v.
                                                 MEMORANDUM*
ALVARO C. TRAQUINA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Mario A. Williams, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an

Eighth Amendment violation in connection with the treatment of his right hand.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendants

because Williams failed to raise a genuine dispute of material fact as to whether

defendants knew of and consciously disregarded a substantial risk to his health.

See id. at 1057 (prison officials act with deliberate indifference only if they know

of and disregard a “substantial risk of serious harm” to prisoner); see also Starr v.

Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing

supervisory liability); Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637
F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff must

set forth non-speculative evidence of specific facts, not sweeping conclusory

allegations.”).

      AFFIRMED.




                                           2                                    14-16188